Citation Nr: 0104300	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to service-connected granuloma of the middle 
lobe of the right lung.

2.  Entitlement to an increased disability rating for post-
concussion headaches, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claims 
for service connection for asthma and a rating in excess of 
50 percent for her service-connected post-concussion 
headaches.  The veteran filed a timely appeal to these 
adverse determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  There is no competent evidence of record which indicates 
that the veteran's asthma, first shown by the record several 
years after service, is either etiologically related to a 
disease or injury incurred in service, or is due to or the 
result of her service-connected granuloma of the middle lobe 
of the right lung.

3.  The veteran's post-traumatic headache disorder is 
currently manifested by very frequent, prolonged headaches, 
often accompanied by nausea, vomiting, and photophobia, 
requiring the use of multiple prescription drugs for pain 
relief.
CONCLUSIONS OF LAW

1.  The veteran's asthma was neither incurred in nor 
aggravated by service, and is not proximately due to or the 
result of her service-connected granuloma of the middle lobe 
of the right lung.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran has been granted the maximum schedular rating 
available for her post-concussion headache disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant evidence has been 
obtained with respect to the veteran's claims and that all 
necessary notice has been furnished.  In particular, the 
Board observes that the veteran has been provided with 
several recent VA examinations, and, further, that the RO 
requested, and received, an opinion by a VA physician 
regarding the etiology of the veteran's claimed asthma 
disorder in order to assist her in developing her service 
connection claim.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A, 5106-7).  



I.  Service connection claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  Service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition is also compensable under 
3.310(a).  Allen v. Brown, 7 Vet. App. 429, 448 (1995) (en 
banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for asthma, to include as secondary to service-
connected granuloma of the middle lobe of the right lung, 
includes her service medical records.  A review of these 
records reveals that in June 1991, the veteran complained of 
dyspnea on exertion.  Examination revealed her lungs to be 
clear, and the results of pulmonary function testing (PFT) 
were within normal limits.  The examiner diagnosed a soft 
tissue nodule on chest x-ray, unchanged over past 6 months.  
Also of record is a September 1994 chest x-ray report, 
reportedly requested due to the veteran's complaints of 
difficulty breathing and chest pain.  The results of these x-
rays were noted to be normal.  In December 1995, the veteran 
presented with complaints of dyspnea, light-headedness, and 
diarrhea of one week's duration.  The examiner noted that the 
veteran had been in an automobile accident the previous 
month, resulting in a loss of blood, and that she was anemic.  
Following an examination, the examiner diagnosed mild 
residual anemia, and possible viral syndrome/dehydration.

Relevant post-service evidence includes the report of a VA 
general medical examination conducted in February 1998.  At 
that time, the veteran did not complain of any respiratory 
difficulties.  However, she did state that she had been told 
during her exit physical from service that she had a possible 
tuberculosis scar on a chest x-ray taken in April 1997, and 
that it was recommended that she have a repeat x-ray done in 
one year.  X-rays revealed a rounded 1 centimeter density in 
the middle one-third of the right lung, possibly representing 
granuloma.  The examiner diagnosed an abnormal chest x-ray, 
with a right lung 1 cm. granuloma.  He recommended comparison 
with previous films taken at Fort Knox to assess the 
stability of the granuloma.

The veteran underwent a VA respiratory examination in August 
1998.  At that time, the veteran complained of shortness of 
breath which began in approximately 1995, shortly after an 
automobile accident in which she sustained a head injury.  
She stated that she believed her shortness of breath was 
associated with weight gain, as she was inactive and did not 
undergo any physical training following her accident.  She 
stated that she had no shortness of breath in 1991, when the 
spot on her right lung was first shown by x-ray, but rather 
was asymptomatic until 1995.  She indicated that this 
shortness of breath became significantly worse a few months 
earlier, at which time she was taken to the emergency room at 
Fort Knox.  She stated that she had a computed tomography 
(CT) scan of her chest done a few days earlier, and that she 
was going to be referred to the pulmonary clinic after the 
present examination.  Following an examination, including a 
chest x-ray and PFT, the examiner rendered a relevant 
diagnosis of shortness of air, PFT normal.

The veteran underwent the VA pulmonary clinic consultation in 
September 1998.  At that time, the veteran reported that she 
had first noticed tightening in her chest and neck 
approximately 6 weeks earlier.  She indicated that she had 
been evaluated by a physician at Fort Knox a month earlier, 
at which time she was given an oral metered dose inhaler.  
Following a physical examination, PFT, a CT scan, an EKG, and 
a chest x-ray, the examiner stated there was "evidence of 
significant desaturation with exercise in the face of what 
appeared to be essentially normal pulmonary function tests, 
resting arterial blood gas, and chest radiograph and CT 
scan."  The examiner opined that this raised the possibility 
of (1) exercise-induced asthma which was not documented on a 
PFT obtained at rest; (2) possible interstitial lung disease 
not apparent on computed tomography; (3) primary pulmonary 
hypertension; or (4) secondary pulmonary hypertension, 
perhaps as a consequence of chronic pulmonary thromboembolic 
disease.  The examiner recommended further testing to assess 
the veteran's complaints.

Also of record are treatment records from the VA Clinic in 
Fort Knox, Kentucky.  These notes indicate that in September 
1998, a diagnosis was rendered of a history of shortness of 
breath with chest/throat tightening of questionable etiology, 
possibly asthma - doubtful.  However, it appears that the 
diagnosis of asthma was confirmed in October and December 
1998.

In February 1999, the veteran underwent a VA neurological 
disorders examination.  At that time, the veteran indicated 
that she had a history of granuloma of the right middle lung, 
indicating that while it was first noticed in 1990, it was 
not formally diagnosed as granuloma until 1998.  She 
complained that since June or July 1998, she began 
experiencing tightness in the chest, accompanied by wheezing 
and a choking feeling.  The examiner diagnosed a history of 
granuloma, right middle lobe.

Most recently, in February 2000 the veteran underwent a VA 
respiratory examination.  At that time, the examiner stated 
that the veteran's claims file was available and had been 
reviewed, along with the veteran's VA chart available through 
the office's computer.  The veteran stated that she was 
diagnosed as suffering from asthma in late 1997 or early 
1998.  She indicated that the symptoms that led to this 
diagnosis included chest tightening and shortness of breath.  
The examiner then set forth in detail the history of the 
veteran's respiratory complaints and relevant medical 
findings, both in service and after discharge, discussing 
specific examination reports and testing results.  Following 
a physical examination, PFT, and a chest x-ray, the examiner 
diagnosed granuloma of the right lung and asthma.

This examiner then indicated that he had been requested by 
the RO to provide a medical opinion as to whether the 
earliest manifestations of asthma were shown in service.  In 
response, the examiner stated the following:

Upon thorough review of the service 
medical records, there is no clinical 
manifestations found of asthma in her 
records.  The only two times, I found 
that she complained of shortness of 
breath was [in] June, 1999 where the ABG 
and spirometry were normal and in 
December, 1995, where it was found she 
had anemia, dehydration and a viral 
syndrome.  There are multiple causes of 
shortness of breath to include 
dehydration, anemia, and asthma.  Her 
pulmonary function test of August, 1998 
was normal.  Even if she had exercise-
induced asthma and the resting pulmonary 
function test did not show this, she 
would have had more complaints of 
difficulty of not being able to continue 
her runs or complete her physical 
training test in the service.  She also 
complains of her symptoms being this 
tightness in the chest going from the 
neck into the center of the chest and 
feeling like she is choking.  I noticed 
in her service medical record, she had a 
couple notes of gastroesophageal reflux 
disease, which could give the same type 
of symptomatology.  I again, found no 
clinical evidence of manifestations of 
asthma found in the service medical 
records.

In addition, the examiner noted that he had also been asked 
by the RO to determine whether there was any relationship 
between the veteran's granuloma of the right lung and the 
current findings of asthma.  In response, the examiner stated 
the following:

It is in [sic] my medical opinion that it 
is very unlikely that the asthma is in 
any way secondary or related to the right 
lung granuloma.  Granulomas are commonly 
found on CXR's [chest x-rays], and are of 
no clinical significance.  She has had 
this granuloma disease documented since 
1991.  She has had no symptoms of it that 
show as a report in her history, until 
the shortness of breath was diagnosed as 
asthma in 1998.  For seven years there 
were no symptoms.  Asthma is a 
restrictive airway disease.  If she was 
having difficulty breathing because of a 
lung mass, it would be obstructive 
disease and a 1 cm nodule would not cause 
obstructive airway disease.

In January 2000, the veteran testified at a hearing before an 
RO hearing officer.  At that time, the veteran stated that 
she first began experiencing symptoms which she believed were 
related to asthma in approximately November 1997, shortly 
after her discharge from the military.  She stated that 
doctors first entertained the possibility that she could be 
suffering from asthma in 1998, but that an actual diagnosis 
of asthma was not made until sometime in 1999.

A review of this evidence reveals that the veteran currently 
suffers from asthma.  However, there is no medical evidence 
which indicates that this asthma is related to service, or is 
in any way due to her granuloma.  On the contrary, the only 
evidence which addressed the question of whether the 
veteran's asthma was related to service or to her service-
connected granuloma is the opinions by the VA examiner who 
performed the February 2000 respiratory examination.  As 
indicated above, this examiner set forth in detail his 
opinions that the veteran's asthma did not have its onset 
during the veteran's active duty service, and that it was 
"very unlikely that the asthma is in any way secondary or 
related to the right lung granuloma."

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
her current asthma is related to her active duty military 
service, or is due to or the result of her granuloma.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, she is not qualified to express an 
opinion regarding any medical causation of her asthma.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that her current asthma 
is related to her service-connected granuloma cannot be 
accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for asthma, to include 
as secondary to service-connected granuloma of the middle 
lobe of the right lung.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Increased rating claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Evidence relevant to the current level of severity of the 
veteran's service-connected post-concussion headache disorder 
includes the report of a VA general medical examination 
conducted in February 1998.  At that time, the veteran stated 
that she suffered from at least one headache per day, of 
moderate to severe pain.  She described these headaches as 
throbbing in nature.  She indicated that she took several 
prescription medications for relief of this pain, although 
they were not always successful.  She indicated that 9 days 
out of every 14 she also became nauseous when she had her 
headaches, with some slight sensitivity to light.  She stated 
that she was not working due to her headaches.  Following a 
physical examination, a neurological examination, and a 
psychiatric examination, the examiner diagnosed a history of 
head injuries with large lacerations to the right forehead 
and scar and loss of consciousness with post-concussive 
headaches.

The veteran also underwent a VA neurological examination in 
February 1999.  At that time, the veteran complained of daily 
migraine-type headaches.  She stated that on a scale of 1 to 
10, her headaches generally were at 5 during the day, 
gradually increasing in severity until they were at 10 at 
night.  When these headaches were severe, they were 
accompanied by nausea, vomiting, and blurry vision.  She 
indicated that she sometimes saw white spots before her eyes 
just before her headaches became severe, but she denied any 
photophobia or phonophobia.  Following an examination, the 
examiner diagnosed post-concussive headaches.

At the time of her January 2000 hearing, the veteran 
testified that she suffered from a headache every day, 
lasting anywhere from a couple of hours to all day long.  She 
indicated that her headaches were a 10 in severity on a scale 
of 1 to 10.  She stated that she had symptoms including 
seeing spots in front of her eyes, nausea, vomiting, and 
numbness.  She also indicated that she worked as a cashier, 
and that when she had a headache at work she took medications 
and tried to rest.

The veteran's post-concussion headache disorder has been 
evaluated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8045, pursuant to which 
the severity of brain disease due to trauma is evaluated.  
According to this code, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, are to be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code.  Therefore, the veteran's headache disorder has been 
rated under DC 8100, pursuant to which the severity of 
migraine headaches is evaluated.  Under DC 8100, a 50 percent 
rating is warranted for migraines characterized by very 
frequent, completely prostrating, and prolonged attacks, 
which are productive of severe economic inadaptability.  A 50 
percent rating is the highest rating allowable under this 
code.

A review of the evidence reveals that the veteran's headaches 
are very frequent, as they reportedly occur on a daily basis.  
It does not appear that they are completely prostrating, as 
the veteran has testified that she is able to continue 
working when she has headaches, albeit with difficulty.  
However, they do appear to be prolonged, as they can last 
anywhere from several hours to all day long.  The veteran has 
also credibly testified that her headaches are often 
accompanied by nausea, vomiting, and seeing spots, and she 
has previously stated that she has some sensitivity to light 
on occasion.  She also takes several prescription drugs for 
treatment of her headaches, and often must combine the 
medications in order to get any relief.  The Board finds that 
this symptomatology corresponds to the level of severity 
contemplated by a 50 percent rating under DC 8100.  However, 
as a 50 percent rating is the highest rating available under 
this code, an increased rating under DC 8100 is not possible.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  However, there is no evidence that the 
veteran suffers from any of the organic diseases of the 
central nervous system which allow for a rating in excess of 
50 percent, such as chronic, epidemic encephalitis (DC 8000), 
bulbar palsy (DC 8005), hemorrhage from brain vessels (DC 
8009), anterior poliomyelitis (DC 8011), hematomyelia (DC 
8012), epidemic cerebrospinal meningitis (DC 8019), abscess 
of the brain (DC 8020), or new growths of the spinal cord 
(DCs 8021 and 8022).  Therefore, a rating under any of these 
codes is not warranted.

For the foregoing reasons, the Board finds that a 50 percent 
rating is the appropriate rating for the veteran's post-
concussion headache disorder.  The Board would point out that 
its determination of the instant claim is based solely upon 
the provisions of the VA's Schedule for Rating Disabilities.  
However, the Board further finds that the nature of the 
veteran's headache disorder is neither unusual nor 
exceptional in nature, and it has not been shown to markedly 
interfere with employment or require frequent inpatient care 
so as to render impractical the application of regular 
schedular standards.  Although the veteran stated that she 
was not working due to her headaches at the time of 
examination in February 1998, at the time of her hearing in 
January 2000 she indicated that she was working, and that she 
was able to work through her headaches by the use of 
medications and rest.  In addition, the Board notes that the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities was recently denied by the RO in a rating 
decision dated in September 1999.  Hence, a grant of an 
increased evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Service connection for asthma, to include as secondary to 
service-connected granuloma of the middle lobe of the right 
lung, is denied.

An increased rating for the veteran's service-connected post-
concussion headaches is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

